Citation Nr: 0835360	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  94-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ear infection.

2.  Entitlement to service connection for residuals of a left 
heel injury.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserves from December 1978 to 
January 1985.  During this period, he served a period of 
active duty for training (ACDUTRA) from January 1979 to April 
1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims at issue.  
In May 1998 and June 2005, the Board remanded the claims for 
further evidentiary development.  

As support for his claims, the veteran presented testimony at 
hearings before the Board, chaired by Veterans Law Judges 
(VLJs), in January 1998 and March 2005.  The transcripts of 
the hearings are associated with the claims folder and have 
been reviewed.  At the time of the March 2005 hearing, the 
veteran submitted additional evidence.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2007).

The VLJ who presided over the March 2005 hearing has left 
employment with the Board since the hearing.  In that regard, 
VA regulations provide that the VLJ or VLJs who conduct the 
hearing shall participate in making the final determination 
of the claim, subject to the exception in 38 C.F.R. § 
19.11(c) relating to reconsideration of a decision.  See 38 
U.S.C.A. § 7107(c); 38 C.F.R. § 20.707; see also BVA 
Directive 8430, para. 14(c)(9) (May 17, 1999).  Thus, by 
letter dated in March 2008, the veteran was offered an 
opportunity to have another Board hearing before a different 
VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2004) 
(the Board member who conducts the hearing will participate 
in making the final determination of the claim).  However, 
the Board has not received any response to this request.  
Therefore, according to the terms of the letter, the Board 
assumes that no additional hearing is desired and will 
proceed to evaluate the appeal.

The Board is again remanding the veteran's claims for service 
connection for residuals of a left heel injury, residuals of 
pneumonia, and residuals of a head injury to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  However, the Board 
will decide the veteran's claim for service connection for an 
ear infection.


FINDINGS OF FACT

1.  There is no evidence of an ear infection or any other ear 
disorder during service or for several years thereafter.  

2.  There is no competent and probative medical evidence that 
the veteran has a current ear infection.


CONCLUSION OF LAW

An ear infection was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals partial compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the veteran dated in August 
2003.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his service-connection claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide the 
initial VCAA notice discussed above or VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
until after the initial unfavorable rating decision on 
appeal; thus, there is a timing error as to both the initial 
and the additional VCAA notice.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial VCAA and Dingess VCAA notice 
letters were provided in August 2003 and September 2007, 
respectively, after issuance of the initial unfavorable AOJ 
decision in January 1994.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in August 2003, 
the RO readjudicated the claim in a February 2004 SSOC.  
Thus, the timing defect in the initial VCAA notice has been 
rectified.

However, although the RO provided additional Dingess VCAA 
notice in September 2007, it did not readjudicate the claim 
by way of a subsequent SSOC.  In fact, the additional Dingess 
VCAA notice was provided along with a SSOC.  Thus, in 
essence, based on the above case law, the timing defect in 
VCAA notice was not rectified.  Regardless, the Court 
recently held that the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the appellant did not submit any additional 
pertinent evidence in response to the September 2007 VCAA 
notice letter.  Therefore, the absence of a subsequent SSOC 
after the September 2007 notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and all relevant private treatment records as 
identified and authorized by the veteran.  The veteran has 
not indicated that he has received any VA treatment.  Neither 
he nor his representative has ever indicated that other 
evidence relevant to this claim remains outstanding.  The 
veteran, his mother, and his representative also have 
provided several lay statements.  Additionally, the veteran 
was afforded opportunities to provide testimony before the 
Board and before RO personnel.  

The Board also acknowledges that no medical opinion was 
obtained with respect to the veteran's claim for service 
connection for an ear infection.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon 
have not been met in this case.  The evidence reveals no ear 
infection during the veteran's period of ACDUTRA from January 
1979 to April 1979 or at any other time while he was in the 
Army Reserve until January 1985.  Further, there is no 
medical evidence demonstrating that there is any current ear 
disorder, that any current ear disorder on appeal is linked 
to service, or credible evidence of continuity of 
symptomatology for the veteran's ear infection since service.  
As service and post-service medical records provide no basis 
to grant the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been obtained with respect to the claim 
for service connection for an ear infection, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that that he had an ear 
infection when he contracted pneumonia during his period of 
ACDUTRA in January 1979, and because of the initial ear 
infection, has contracted ear infections frequently over the 
years.  As previously mentioned, the first requirement for 
any service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service medical records fail to 
reveal any diagnosis or treatment of any ear infection or 
residuals of an ear infection at any time following discharge 
from service.  In fact, despite the veteran's assertion that 
he has ear infections at least three or four times each year, 
there is simply no medical record with evidence of any 
treatment or diagnosis.  Thus, absent evidence of a current 
diagnosis of an ear infection or residuals of an ear 
infection, service connection cannot be granted for that 
disorder. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Simply stated, the post-service medical record 
outweighs the veteran's belief that he has an ear infection 
or residuals of an ear infection.  

Despite the lack of evidence showing a current disorder, 
which requires a denial of service connection, the Board will 
nevertheless provide a brief analysis of the veteran's STRs.  
In this respect, the veteran's STRs are negative of any 
evidence of diagnosis or treatment of an ear infection or 
other ear disorders, even though the veteran asserts in 
various statements dated in September 1996 and on VA Form 9 
in August 1994, and during a video conference before the 
Board in January 1998, that he contracted an ear infection in 
January 1979, when he contracted pneumonia.  However, 
hospital records from this time period are completely silent 
as to complaints or treatment of an ear infection.  See Fort 
Leonard Wood hospital records dated in January 1979.  
His STRs, as a whole, are silent as to evidence of any ear 
infection or other ear disorders during service.  38 C.F.R. § 
3.303(b).  However, the Board acknowledges the veteran is at 
least competent to report symptoms of an ear infection during 
his military service.  See also 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 469.

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms of ear infection 
frequently over time, he is not competent to render an 
opinion as to a medical diagnosis of his symptoms, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for an ear infection is denied.





REMAND

Before addressing the merits of the claims for service 
connection for residuals of a left heel injury, residuals of 
pneumonia, and residuals of a head injury, the Board finds 
that additional development of the evidence is required.

First, a remand is required for a search of the veteran's 
complete SPRs to ascertain his periods of ACDUTRA.  In this 
regard, active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  

The veteran contends that his head injury was incurred in a 
motor vehicle accident during a period of ACDUTRA in August 
1982.  He asserts that in addition to his confirmed period of 
ACDUTRA from January 1979 to April 1979, he served additional 
periods of ACDUTRA, one of which was in August 1982, when he 
was involved in the motor vehicle accident.  In a remand in 
June 2005, the Board instructed the RO to obtain from the 
Army Reserve Personnel Center (ARPC) a detailed description 
of the dates of the veteran's ACDUTRA and inactive duty for 
training (INACDUTRA), including annual retirement point 
summaries.  If the ARPC did not yield the requested 
information, the RO was to obtain from the Defense Finance 
and Accounting Service (DFAS), in Cleveland, Ohio, 
verification of all pay and other benefits provided to the 
veteran in relation to his service, including specific dates 
of pay for all ACDUTRA and INACDUTRA and any information as 
to payment by the service department of the costs of the 1982 
private hospitalization following the veteran's motor vehicle 
accident.

In this regard, although the RO has obtained an annual 
retirement summary for the period of December 1979 to 
December 1980, additional requests are necessary to obtain 
annual retirement summary statements for the period of 
January 1979 to November 1979 and from January 1980 to 
January 1985, the remaining periods of the veteran's Reserve 
service.  These records, particularly those from 1982, may be 
pertinent to the veteran's claim as he alleges that he was in 
ACDUTRA in August 1982 when he incurred a head injury from a 
motor vehicle accident.  Moreover, the RO has not satisfied 
the June 2005 Board remand directive to obtain additional pay 
and benefits records from the DFAS.  Finally, despite several 
requests to the veteran's Army Reserve unit, 841st combat 
engineer, for a line-of-duty determination of the veteran's 
August 1982 motor vehicle accident and specific ACDUTRA and 
INACDUTRA dates, the RO has never received a response from 
the veteran's Army Reserve unit regarding its requests.  
Thus, a remand is required for additional efforts in 
obtaining these records.  In that regard, VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a).  VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  These records include service 
military records.  38 C.F.R. § 3.159(c)(2) and (3).     

Second, the veteran should be scheduled for a VA examination 
to obtain a medical nexus opinion concerning the etiology and 
nature of any current left heel and lung disorders.  In 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

With regard to the left heel, the veteran claims that he 
injured his left heel during his period of ACDUTRA from 
January 1979 to April 1979 and has suffered from pain in his 
left heel since then.  A review of his STRs indicates 
treatment for left heel pain twice in August 1979 and once in 
June 1980.  STRs also noted that left heel pain developed in 
June 1979 and the veteran was put on crutches in July 1979.  
At the time of the August 1979 treatment, the examiner also 
noted that there was a healing fracture in the veteran's left 
heel.  Although the veteran noted on his November 1978 
recruitment examination, February 1979 Chapter 14 
examination, and his March 1979 separation examination that 
he had undergone left foot surgery at age eight years, both 
he and his mother insist that the foot surgery concerned the 
top of the left foot and not the heel.  More significantly, 
the left foot surgery was not noted as a pre-existing 
condition on the veteran's November 1978 recruitment 
examination.

Since service, the veteran and his mother both assert that he 
has experienced worsening pain in his left heel, that he is 
only able to wear soft shoes to walk, and that he has not 
been able to maintain employment due to pain in his left 
heel.  See transcript of hearing before RO personnel dated in 
October 1995.  The veteran indicates that he has not sought 
treatment for his pain due to lack of insurance.  Thus, a VA 
examination and opinion are needed to address the continuous 
symptoms of pain he has alleged since military service and to 
determine the etiology of the left heel pain.  Although the 
veteran did not seek treatment for his left heel pain during 
his period of ACDUTRA from January 1979 to April 1979, 
treatments for left heel pain with indications of a fracture 
in the left heel shortly after his period of ACDUTRA suggest 
the possibility that the veteran's current left heel pain was 
incurred during his period of ACDUTRA, and a VA examination 
and opinion would determine whether the continuity in 
symptomology of the veteran's left heel is related to his 
injury during his period of ACDUTRA.

As for the veteran's pneumonia claim, he asserts he has 
experienced residuals of pneumonia since contracting double 
pneumonia during his period of ACDUTRA in January 1979.  In 
that regard, the veteran's STRs show a 12-day period of 
hospitalization due to pneumonia in January 1979.  However, 
his examination upon separation from ACDUTRA in March 1979 
was completely silent as to complaints of pneumonia-related 
symptoms or illnesses.  Upon discharge from service, although 
medical records of evidence do not indicate any treatment for 
residuals of pneumonia since service, an August 2001 X-ray of 
the veteran's chest showed chronic obstructive pulmonary 
disease (COPD) with chronic lung changes.  See Shands at Live 
Oak radiology report dated in August 2001.  Thus, a VA 
examination and opinion are required to determine the nature 
of the veteran's current lung disorder and whether this 
disorder is related to the pneumonia he contracted during 
ACDUTRA in January 1979.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any associated 
personnel records - i.e., line-of-duty 
determinations and point statements - from 
the U.S. Army Reserves, 841st combat 
engineer unit, from January 1979 to 
January 1985.  This information should 
include service department confirmation of 
specific dates of duty for all periods of 
ACDUTRA and INACDUTRA and a specific line-
of-duty determination for August 1982, 
when the veteran incurred a head injury 
due to a motor vehicle accident.  If no 
such service personnel records can be 
found, or if they have been destroyed, ask 
for specific confirmation of that fact.  
Notify the veteran as required.  Associate 
all documents obtained with the claims 
file.

Obtain from the DFAS in Cleveland, Ohio, 
verification of all pay and other benefits 
provided to the veteran in relation to his 
service in the Army Reserve from April 
1979 to January 1985.  This information 
should include specific dates of pay for 
all periods of ACDUTRA and INACDUTRA.  
Also obtain from DFAS any information 
regarding the payment by the service 
department of the costs of the private 
hospitalization for a head injury 
following a motor vehicle accident in 
August 1982.  Associate all documents 
obtained with the claims file.

All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Arrange for the veteran to undergo 
appropriate VA examinations to determine 
the nature and etiology of his left heel 
pain and any lung disorder, including 
COPD.  The examinations should be 
performed by appropriate specialists.  The 
veteran is hereby advised that failure to 
report for his scheduled VA examinations, 
without good cause, may have adverse 
consequences for his claims.  
The examinations should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not (50 
percent or more probable) the veteran's 
current left heel pain is associated with 
treatment for left heel pain shortly after 
ACDUTRA from January 1979 to April 1979, 
and further note the disability, if any, 
attributable to the left heel pain.  The 
examiner should further note whether it is 
at least as likely as not (50 percent or 
more probable) his current lung disorder 
is associated with the pneumonia he 
contracted during ACDUTRA in January 1979.  
In making these critical determinations, 
the examiner should address the 
significance, if any, of a diagnosis of a 
stress fracture in the veteran's left heel 
in August 1979, shortly after his period 
of ACDUTRA from January 1979 to April 
1979, and the veteran's 12-day 
hospitalization for pneumonia in January 
1979.  Considering this evidence, indicate 
whether it is more likely that the current 
left heel pain or any heel disorder in the 
left heel, and any lung disorder, 
including COPD, are residuals of the 
pneumonia and stress fracture in the left 
heel, and whether the stress fracture in 
the left heel was incurred during ACDUTRA 
from January 1979 to April 1979.  The term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible. 

3.  Readjudicate the veteran's claims for 
service connection for residuals of a left 
heel injury, residuals of pneumonia, and 
residuals of a head injury in light of any 
additional evidence received since the 
September 2007 supplemental statement of 
the case (SSOC).  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


